Case 3:18-cv-00419-MMH-JBT Document 8 Filed 03/02/21 Page 1 of 17 PageID 257




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION

   STEVE ONEAL GEORGE,

                        Petitioner,

   vs.                                               Case No.:     3:18-cv-419-MMH-JBT
                                                                   3:14-cr-178-MMH-JBT
   UNITED STATES OF AMERICA,

                        Respondent.
                                                /

                                            ORDER

          This case is before the Court on Steve Oneal George’s Motion Under 28

   U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence. (Civ. Doc. 1, § 2255

   Motion). 1 George pleaded guilty to one count of conspiracy to distribute 500

   grams or more of cocaine, 28 grams or more of cocaine base, and a quantity of

   methylone and marijuana. (Crim. Doc. 210, Judgment). George also pleaded

   guilty to one count of using and carrying a firearm during and in relation to a

   drug trafficking crime, possessing a firearm in furtherance of a drug trafficking

   crime, and aiding and abetting the same. Id. 2 George alleges that the ineffective

   assistance of his counsel rendered his guilty pleas unknowing and involuntary.


   1       Citations to the record in the underlying criminal case, United States vs. Steve Oneal
   George, No. 3:14-cr-178-MMH-JBT, will be denoted “Crim. Doc. __.” Citations to the record in
   the civil § 2255 case, No. 3:18-cv-419-MMH-JBT, will be denoted “Civ. Doc. __.”

   2      George was also convicted of breaking or entering a carrier facility in Case Number
   3:15-cr-19-MMH-JBT. However, George does not challenge that conviction here.
                                                 1
Case 3:18-cv-00419-MMH-JBT Document 8 Filed 03/02/21 Page 2 of 17 PageID 258




   The United States has responded in opposition. (Civ. Doc. 5, Response). George

   has filed a reply brief. (Civ. Doc. 6, Reply). Thus, the case is ripe for a decision.

          Pursuant to 28 U.S.C. § 2255 and Rule 8(a) of the Rules Governing

   Section 2255 Proceedings 3, the Court has considered the need for an evidentiary

   hearing and determines that a hearing is not necessary to resolve the merits of

   this action. See Rosin v. United States, 786 F.3d 873, 877 (11th Cir. 2015) (an

   evidentiary hearing on a § 2255 motion is not required when the petitioner

   asserts allegations that are affirmatively contradicted by the record or patently

   frivolous, or if in assuming the facts that he alleges are true, he still would not

   be entitled to any relief); Patel v. United States, 252 F. App’x 970, 975 (11th

   Cir. 2007). 4 For the reasons below, George’s § 2255 Motion is due to be dismissed

   as time barred.

          I.     Background

          On November 6, 2014, a federal grand jury returned a two-count

   Indictment against George. (Crim. Doc. 1, Indictment). In Count One of the

   Indictment, the United States charged George and four codefendants with




   3       Rule 8(a) of the Rules Governing Section 2255 Proceedings expressly requires the Court
   to review the record, including any transcripts and submitted materials, to determine whether
   an evidentiary hearing is warranted before resolving a § 2255 motion.

   4      Although the Court does not rely on unpublished opinions as precedent, they may be
   cited throughout this Order as persuasive authority on a particular point. Rule 32.1 of the
   Federal Rules of Appellate Procedure expressly permits the Court to cite to unpublished
   opinions that have been issued on or after January 1, 2007. Fed. R. App. P. 32.1(a).


                                                 2
Case 3:18-cv-00419-MMH-JBT Document 8 Filed 03/02/21 Page 3 of 17 PageID 259




   conspiracy to distribute 500 grams or more of cocaine, 28 grams or more of crack

   cocaine, and a quantity of methylone and marijuana, in violation of 21 U.S.C.

   §§ 841(a)(1), 841(b)(1)(A)-(C), and 846. Id. at 1-2. In Count Two of the

   Indictment, the United States charged George and three codefendants with

   using and carrying a firearm during and in relation to a drug trafficking crime,

   possessing a firearm in furtherance of a drug trafficking crime, and aiding and

   abetting the same, in violation of 18 U.S.C. § 924(c). Id. at 2-3.

         On August 25, 2015, George appeared before the Honorable Joel B.

   Toomey to enter guilty pleas to the charges in the Indictment pursuant to a

   written Plea Agreement. (Crim. Doc. 113, Plea Agreement; Crim. Doc. 246,

   Competency Hearing and Change-of-Plea Transcript). Before conducting a plea

   colloquy, the Magistrate Judge first addressed the issue of George’s competency

   to plead guilty. Consistent with a competency report prepared by Dr. Alan

   Harris, George and the United States stipulated that George was competent to

   stand trial. (Crim. Doc. 110, Stipulation of Competency and Competency

   Report). Based on the Stipulation of Competency and the Competency Report,

   the Magistrate Judge concluded that George was competent to proceed. Comp.

   Hrg. & Plea Tr. at 2-7. He then proceeded to conduct a thorough plea colloquy

   as required by Rule 11 of the Federal Rules of Criminal Procedure.

         With respect to Count One, George admitted that between November

   2012 and September 2013, in Duval County, Florida, he and four other


                                            3
Case 3:18-cv-00419-MMH-JBT Document 8 Filed 03/02/21 Page 4 of 17 PageID 260




   individuals pooled their money to purchase narcotics with the intent to

   distribute them later. Id. at 31-32; Plea Agreement at 20-21. George admitted

   that (1) he and his codefendants agreed to accomplish a shared unlawful plan

   to distribute cocaine, crack cocaine, methylone, and marijuana, (2) he knew the

   unlawful purpose of the plan and willfully joined it, and (3) the object of the

   plan was to distribute 500 grams or more of cocaine, 28 grams or more of crack

   cocaine, as well as methylone and marijuana. Plea Agreement at 19-21. As to

   Count Two, George admitted that (1) he committed the drug trafficking crime

   alleged in Count One of the Indictment, (2) he knowingly used, carried, and

   possessed a firearm, and (3) he used and carried a firearm in relation to the

   drug trafficking crime, and he possessed a firearm in furtherance of the same

   crime. Id. at 19. Specifically, George admitted that during the conspiracy,

   “George carried a firearm, which he displayed, when selling narcotics, including

   cocaine, ‘crack’ and ‘molly.’ George also provided protection to his co-

   conspirators when they were selling drugs by displaying a firearm to narcotics

   purchasers.” Id. at 20. The Magistrate Judge reported:

         After cautioning and examining Defendant under oath concerning
         each of the subjects mentioned in Rule 11, I determined that the
         guilty pleas were knowledgeable and voluntary as to each Count,
         and that the offenses charged are supported by an independent
         basis in fact containing each of the essential elements of such
         offenses. I therefore recommend that the pleas of guilty be accepted
         and that Defendant be adjudged guilty and have sentence imposed
         accordingly.



                                          4
Case 3:18-cv-00419-MMH-JBT Document 8 Filed 03/02/21 Page 5 of 17 PageID 261




   (Crim. Doc. 114, Report and Recommendation Concerning Plea of Guilty). The

   Court accepted George’s guilty pleas and adjudicated him guilty of the offenses

   charged in the Indictment. (Crim. Doc. 133, Acceptance of Plea).

         The case proceeded to sentencing on September 6, 2016, at which the

   Court sentenced George to a term of 45 months in prison as to Count One,

   followed by a consecutive term of 60 months in prison as to Count Two, for a

   total term of 105 months in prison. (See Crim. Doc. 208, Minute Entry of

   Sentencing; Crim. Doc. 235, Sentencing Transcript); Judgment.

         The Court entered judgment on September 8, 2016. George did not file a

   notice of appeal. As such, George’s conviction and sentence became final on

   September 22, 2016, when the 14-day period to file a notice of appeal expired.

   See Fed. R. App. P. 4(b)(1)(A); Adams v. United States, 173 F.3d 1339, 1342 n.2

   (11th Cir. 1999). George filed the § 2255 Motion on March 13, 2018, about 18

   months after his conviction and sentence became final. See § 2255 Motion at 13.


         II.   George’s § 2255 Motion


         George raises three grounds in the § 2255 Motion. As Ground One, he

   alleges that his conviction violates due process because his guilty plea was not

   intelligent, knowing, and voluntary. § 2255 Motion at 4-5. George contends that

   counsel told him he would be sentenced to life in prison if he did not plead guilty,

   allowed George to admit to possessing a non-existent weapon, and did not



                                            5
Case 3:18-cv-00419-MMH-JBT Document 8 Filed 03/02/21 Page 6 of 17 PageID 262




   advise George of the option to enter an open guilty plea or a guilty plea only to

   Count One. George also alleges that he was unaware of the elements of the §

   924(c) charge. He argues that he did not understand the concept of constructive

   possession, and he did not understand that the possession of any firearm had

   to be in furtherance of a drug trafficking crime. George’s Ground Two is related

   to Ground One. See id. at 7. George alleges that counsel misunderstood or

   misrepresented the law concerning § 924(c), which caused George to

   unknowingly plead guilty. Id. Finally, in Ground Three, George asserts that he

   “was deprived of any meaningful opportunity to raise a claim of ineffective

   assistance of counsel on direct appeal.” Id. at 9. He says that trial counsel “did

   not advise Mr. George concerning ineffective assistance of counsel, or appeal.”

   Id. Regarding the timeliness of the § 2255 Motion, George states: “This motion

   is timely because it is the court’s procedural framework that cause [sic] any

   procedural default.” Id. at 12 (citing Trevino v. Thaler, 569 U.S. 413 (2013)).

         In response, the United States argues that the § 2255 Motion should be

   dismissed as untimely because George filed it more than one year after his

   conviction and sentence became final. Response at 5-6. The United States also

   argues that George’s challenge to the validity of his guilty plea is procedurally

   defaulted, id. at 7-9, that the default cannot be excused under the cause-and-

   prejudice or actual innocence exceptions, id. at 9-15, and that George’s claims

   lack merit, id. at 15-22.


                                           6
Case 3:18-cv-00419-MMH-JBT Document 8 Filed 03/02/21 Page 7 of 17 PageID 263




         In his Reply, George asserts that he did not physically possess a firearm,

   that the firearm belonged to a codefendant, and that the gun was not related to

   the drug trafficking crime. Reply at 7-9. George insists that defense counsel had

   “overwhelming physical evidence to prove his innocence,” but that counsel used

   “scare tactics” to get George to admit to conduct that he did not commit. Id. at

   9; (see also Civ. Doc. 6-2, Reply Ex. B, Affidavit). George also alleges that

   counsel’s advice to plead guilty ignored the Supreme Court’s decision in

   Rosemond v. United States, 572 U.S. 65 (2014). Reply at 9. In Rosemond, the

   Supreme Court held that to prove a defendant guilty of aiding and abetting a

   violation of 18 U.S.C. § 924(c), “the Government makes its case by proving that

   the defendant actively participated in the underlying drug trafficking or violent

   crime with advance knowledge that a confederate would use or carry a gun

   during the crime’s commission.” Rosemond, 572 U.S. at 67. George contends he

   lacked advance knowledge that any of his confederates would use or carry a

   firearm in relation to the drug trafficking crime. Reply at 9.

         III.   Discussion

         Under the Antiterrorism and Effective Death Penalty Act (AEDPA), a

   federal prisoner may move to vacate, set aside, or correct his sentence within a

   one-year limitations period. 28 U.S.C. § 2255(f). The statute of limitations runs

   from the latest of:

         (1) the date on which the judgment of conviction becomes final;


                                           7
Case 3:18-cv-00419-MMH-JBT Document 8 Filed 03/02/21 Page 8 of 17 PageID 264




         (2) the date on which the impediment to making a motion created
         by governmental action in violation of the Constitution or laws of
         the United States is removed, if the movant was prevented from
         making a motion by such governmental action;

         (3) the date on which the right asserted was initially recognized by
         the Supreme Court, if that right has been newly recognized by the
         Supreme Court and made retroactively applicable to cases on
         collateral review; or

         (4) the date on which the facts supporting the claim or claims
         presented could have been discovered through the exercise of due
         diligence.

   Id. “Typically, the applicable triggering date is ‘the date on which the judgment

   of conviction becomes final.’” Beeman v. United States, 871 F.3d 1215, 1219

   (11th Cir. 2017) (quoting 28 U.S.C. § 2255(f)(1)).

         Because § 2255(f) “is a garden-variety statute of limitations, and not a

   jurisdictional bar,” Sandvik v. United States, 177 F.3d 1269, 1271 (11th Cir.

   1999), a court “may equitably toll the statute of limitations if the inmate

   untimely filed due to extraordinary circumstances outside of his control and

   unavoidable with diligence,” Mims v. United States, 758 F. App’x 890, 892 (11th

   Cir. 2019) (citing Jones v. United States, 304 F.3d 1035, 1039 (11th Cir. 2002)).

   “Further, a showing of actual innocence provides an exception to the time-bar

   under AEDPA.” Id. (citing McQuiggin v. Perkins, 569 U.S. 383, 386, 394-95

   (2013)).




                                           8
Case 3:18-cv-00419-MMH-JBT Document 8 Filed 03/02/21 Page 9 of 17 PageID 265




         Here, George’s § 2255 Motion is untimely under § 2255(f). His conviction

   and sentence became final on September 22, 2016, when time expired to file a

   notice of appeal. George did not file the § 2255 Motion until March 13, 2018,

   about 18 months after his conviction and sentence became final. See § 2255

   Motion at 13. Because George did not file the § 2255 Motion until more than a

   year after his conviction and sentence had become final, the Motion is not timely

   under § 2255(f)(1). George does not allege, nor is there any indication, that his

   § 2255 Motion is timely under the alternative accrual dates set forth in §§

   2255(f)(2)-(4). Indeed, the law and the facts underpinning George’s allegations

   have been available, or were known to George, since the date his conviction and

   sentence became final.

         Citing Trevino v. Thaler, 569 U.S. 413, George asserts that his § 2255

   Motion is timely “because it is the court’s procedural framework that cause[d]

   any procedural default.” § 2255 Motion at 12. George does not elaborate on what

   he means by this, but George’s allegations in Ground Three offer some context.

   There, George asserts that he was denied the opportunity to raise a claim of

   ineffective assistance of counsel on direct appeal because (1) “[t]rial counsel did

   not advise Mr. George concerning ineffective assistance [of] counsel, or appeal,”

   (2) George can no longer raise an ineffective assistance claim on direct appeal,

   and counsel “was not obligated to advise him that he was ineffective,” and (3)

   George has no right to counsel in a § 2255 proceeding. § 2255 Motion at 9. Thus,


                                           9
Case 3:18-cv-00419-MMH-JBT Document 8 Filed 03/02/21 Page 10 of 17 PageID 266




    according to George, “it is the court’s procedural framework that made it highly

    unlikely that Mr. George, or any other underprivileged minority for that matter,

    would have a meaningful opportunity to raise a claim of ineffective assistance

    of counsel.” Id. Liberally construing these allegations, George appears to assert

    he is entitled to equitable tolling because trial counsel failed to advise him about

    raising a claim of ineffective assistance of counsel on direct review and because

    George lacked the assistance of counsel in preparing the § 2255 Motion.

          These allegations do not support a finding that equitable tolling is

    appropriate in this case. “The petitioner has the burden of proving entitlement

    to equitable tolling by showing that ‘extraordinary circumstances that were

    both beyond his control and unavoidable even with diligence’ prevented filing

    the petition on time.” Jones, 304 F.3d at 1040 (emphasis in original) (quoting

    Akins v. United States, 204 F.3d 1086, 1090 (11th Cir. 2000)). That trial counsel

    did not advise George about raising an ineffective assistance of counsel claim

    on direct appeal is not an “extraordinary circumstance.” Rather, it is an

    ordinary circumstance. The Eleventh Circuit discourages defendants from

    raising ineffective assistance claims on direct appeal because “a factual basis

    for the claim, almost never developed before a direct appeal, can be established

    during the collateral attack.” United States v. Padgett, 917 F.3d 1312, 1317

    (11th Cir. 2019) (citation omitted). Indeed, the Supreme Court has stated that

    “in most cases a motion brought under § 2255 is preferable to direct appeal for


                                            10
Case 3:18-cv-00419-MMH-JBT Document 8 Filed 03/02/21 Page 11 of 17 PageID 267




    deciding claims of ineffective assistance.” Massaro v. United States, 538 U.S.

    500, 504 (2003). Nor is the fact that George had to prepare his § 2255 Motion

    without the assistance of counsel, despite being a layman in the law, an

    “extraordinary circumstance.” Lack of counsel is the norm for § 2255 movants

    challenging a non-capital sentence, yet the vast majority of pro se § 2255

    movants manage to file their motions within AEDPA’s one-year limitations

    period. Similarly, “a lack of knowledge of the law is not in any way rare, and is

    probably the rule rather than exception among prisoners.” Fonseca v. McNeil,

    No. 08-80777-CIV, 2009 WL 196095, at *5 (S.D. Fla. Jan. 27, 2009). Still, pro se

    litigants “are deemed to know of the one-year statute of limitations,” Outler v.

    United States, 485 F.3d 1273, 1282 n.4 (11th Cir. 2007), and the Eleventh

    Circuit has “not accepted a lack of a legal education and related confusion

    or ignorance about the law as excuses for a failure to file in a timely fashion,”

    Perez v. Florida, 519 F. App’x 995, 997 (11th Cir. 2013) (citing Rivers v. United

    States, 416 F.3d 1319, 1323 (11th Cir. 2005)). As such, George’s allegations do

    not establish that he is entitled to equitable tolling of § 2255(f)’s statute of

    limitations.

          George’s reliance on Trevino v. Thaler is misplaced. In Trevino, the

    Supreme Court built on its prior holding in Martinez v. Ryan, 566 U.S. 1, 132

    S. Ct. 1309 (2012). In Martinez, the Supreme Court held that




                                           11
Case 3:18-cv-00419-MMH-JBT Document 8 Filed 03/02/21 Page 12 of 17 PageID 268




          [w]here, under state law, claims of ineffective assistance of trial
          counsel must be raised in an initial-review collateral proceeding, a
          procedural default will not bar a federal habeas court from hearing
          a substantial claim of ineffective assistance at trial if, in the initial-
          review collateral proceeding, there was no counsel or counsel in that
          proceeding was ineffective.

    566 U.S. at 17, 132 S. Ct. at 1320 (emphasis added). In Trevino, the Supreme

    Court extended Martinez to situations where state law practically requires a

    prisoner to raise a claim of ineffective assistance of trial counsel (IATC) for the

    first time on collateral review, even if state law theoretically allows a defendant

    to raise an IATC claim on direct appeal. Trevino, 569 U.S. at 429. But neither

    Trevino nor Martinez concerned equitable tolling or § 2255(f)’s statute of

    limitations. As the Eleventh Circuit has explained, the rules announced in

    Trevino and Martinez “do[ ] not apply to AEDPA’s statute of limitations or the

    tolling of that period.” Arthur v. Thomas, 739 F.3d 611, 630 (11th Cir. 2014).

          The § 2254 ineffective-trial-counsel claims in Martinez and Trevino
          were not barred by AEDPA’s one-year limitations period. Instead,
          those § 2254 claims were dismissed under the doctrine of procedural
          default because the petitioners never timely or properly raised
          them in the state courts under the states’ procedural rules. At no
          point in Martinez or Trevino did the Supreme Court mention the
          “statute of limitations,” AEDPA’s limitations period, or tolling in
          any way.

    Id. Thus, Trevino does not support George’s claim for equitable tolling.

          The actual innocence exception affords George no relief from the statute

    of limitations either. “‘[A]ctual innocence’ means factual innocence, not mere

    legal insufficiency.” Bousley v. United States, 523 U.S. 614, 623 (1998) (citation


                                             12
Case 3:18-cv-00419-MMH-JBT Document 8 Filed 03/02/21 Page 13 of 17 PageID 269




    omitted). “To invoke the miscarriage of justice exception to AEDPA’s statute

    of limitations, . . . a petitioner ‘must show that it is more likely than not that no

    reasonable juror would have convicted him in the light of the new evidence.’”

    McQuiggin, 569 U.S. at 399 (quoting Schlup v. Delo, 513 U.S. 298, 327 (1995)).

    “To be credible,” a claim of actual innocence “requires [a] petitioner to support

    his allegations of constitutional error with new reliable evidence—whether it be

    exculpatory scientific evidence, trustworthy eyewitness accounts, or critical

    physical evidence—that was not presented at trial.” Schlup, 513 U.S. at 324.

          George has not offered any new reliable evidence of innocence. He

    contends he is not guilty of the § 924(c) charge because he did not actually or

    constructively possess a firearm in relation to a drug trafficking crime. These

    claims are based on George’s own self-serving allegations, which directly

    contradict his sworn statements during the change-of-plea colloquy. At the

    change-of-plea colloquy, George stated under oath that he (1) committed the

    drug trafficking crime alleged in Count One of the Indictment, (2) knowingly

    used, carried, and possessed a firearm, and (3) used and carried the firearm in

    relation to, and possessed the firearm in furtherance of, the drug trafficking

    crime. Comp. Hrg. & Plea Tr. at 33-34; Plea Agreement at 19. Specifically, he

    admitted that throughout the conspiracy, “George carried a firearm which he

    displayed when selling narcotics, including cocaine, crack, and Molly. George

    also provided protection to his co-conspirators when they were selling drugs by


                                             13
Case 3:18-cv-00419-MMH-JBT Document 8 Filed 03/02/21 Page 14 of 17 PageID 270




    displaying the firearm to narcotics purchasers.” Comp. Hrg. & Plea Tr. at 31-

    32; Plea Agreement at 20.

          The Supreme Court has explained that for purposes of “using” or

    “carrying” a firearm under § 924(c), the phrase “during and in relation to”

    means “the gun at least must facilitate, or have the potential of facilitating, the

    drug trafficking offense.” Smith v. United States, 508 U.S. 223, 238 (1993).

    Alternatively, “a defendant possesses a firearm in furtherance of a crime when

    ‘the firearm helped, furthered, promoted, or advanced the drug trafficking.’”

    United States v. Miranda, 666 F.3d 1280, 1283 (11th Cir. 2012) (emphasis

    added) (quoting United States v. Timmons, 283 F.3d 1246, 1252 (11th Cir.

    2002)). The facts that George admitted demonstrate that he “used” and

    “carried” a firearm “during and in relation to” the drug trafficking conspiracy

    because he carried and displayed the firearm while he or his co-conspirators

    were selling narcotics, partly as a means to protect his co-conspirators while

    selling drugs. Thus, George’s carrying of the firearm undoubtedly “facilitate[d],

    or ha[d] the potential of facilitating, the drug trafficking offense.” Smith, 508

    U.S. at 238. Similarly, the facts admitted by George establish that he possessed

    a firearm in furtherance of a drug trafficking crime because his possession of




                                            14
Case 3:18-cv-00419-MMH-JBT Document 8 Filed 03/02/21 Page 15 of 17 PageID 271




    “the firearm helped, furthered, promoted, or advanced the drug trafficking.”

    Miranda, 666 F.3d at 1283. 5

          “[T]he representations of the defendant, his lawyer, and the prosecutor at

    [a plea] hearing, as well as any findings made by the judge accepting the plea,

    constitute a formidable barrier in any subsequent collateral proceedings.”

    Blackledge v. Allison, 431 U.S. 63, 73-74 (1977). Given that George’s admissions

    were made under oath, “he bears a heavy burden to show his statements were

    false.” United States v. Rogers, 848 F.2d 166, 168 (11th Cir. 1988) (per curiam).

    George’s uncorroborated, self-serving allegations do not meet that heavy

    burden. Given the law and the facts admitted by George, he has failed to

    establish that he qualifies for the actual innocence exception.

          Accordingly, George’s § 2255 Motion is untimely, and George has failed to

    show that he can avoid the statute of limitations under the equitable tolling or

    actual innocence exceptions.

          IV.    Certificate of Appealability

          The undersigned opines that a certificate of appealability is not

    warranted. This Court should issue a certificate of appealability only if the

    petitioner makes “a substantial showing of the denial of a constitutional right.”

    28 U.S.C. § 2253(c)(2). To make this substantial showing, George “must


    5     Because George admitted that he actually used, carried, or possessed a firearm, the
    Court need not address his argument that he did not “aid and abet” a violation of § 924(c)
    under Rosemond, 572 U.S. 65.


                                               15
Case 3:18-cv-00419-MMH-JBT Document 8 Filed 03/02/21 Page 16 of 17 PageID 272




    demonstrate that reasonable jurists would find the district court's assessment

    of the constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S.

    274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that

    “the issues presented were ‘adequate to deserve encouragement to proceed

    further,’” Miller-El v. Cockrell, 537 U.S. 322, 335–36 (2003) (quoting Barefoot

    v. Estelle, 463 U.S. 880, 893 n.4 (1983)).

          Where a district court has rejected a petitioner’s claims on the merits, the

    petitioner must demonstrate that reasonable jurists would find the district

    court’s assessment of the claims debatable or wrong. See Slack, 529 U.S. at 484.

    However, when the district court has rejected a claim on procedural grounds,

    the petitioner must show that “jurists of reason would find it debatable whether

    the petition states a valid claim of the denial of a constitutional right and that

    jurists of reason would find it debatable whether the district court was correct

    in its procedural ruling.” Id. Upon consideration of the record as a whole, this

    Court will deny a certificate of appealability.

          As such, and in accordance with the Rules Governing Section 2255 Cases

    in the United States District Courts, it is hereby ORDERED:

       1. Petitioner Steve Oneal George’s Motion Under 28 U.S.C. § 2255 to Vacate,

          Set Aside, or Correct Sentence (Civ. Doc. 1) is DISMISSED.

       2. The Clerk is directed to enter judgment in favor of the United States and

          against George, and close the file.


                                            16
Case 3:18-cv-00419-MMH-JBT Document 8 Filed 03/02/21 Page 17 of 17 PageID 273




       3. If George appeals the denial of the petition, the Court denies a certificate

            of appealability. Because this Court has determined that a certificate of

            appealability is not warranted, the Clerk shall terminate from the

            pending motions report any motion to proceed on appeal as a pauper

            that may be filed in this case. Such termination shall serve as a denial

            of the motion.

            DONE AND ORDERED at Jacksonville, Florida this 2nd day of March,

    2021.




    lc 19
    Copies:
    Counsel of record
    Petitioner




                                            17
